Owen, J.
(On motion for rehearing.) On the brief in support of a motion for rehearing the able attorney for the respondent assumes that the court did not understand his position and argument, that being the only reason he can assign for the conclusion of the court. A reconsideration of the case reassures us that we perfectly understood him, and as we can account for his brief on no other theory than that he misunderstood us, the situation justifies a patient effort to greater clarity.
Counsel impugns the opinion as unsound and inadequate. Our conviction of its soundness is strengthened by the review pursuant to the motion for rehearing. If our failure to mention and discuss every point made in the brief and argument stamps the opinion as inadequate, it is a deficiency common to most judicial opinions when reviewed by the immediate *395parties to the litigation. It is not always deemed essential for proper disposition of cases submitted, to discuss every question presented. Questions raised which in the opinion of the court are without merit, and exercise no influence upon the disposition of the case, may be passed without mention. A contrary policy would unduly extend opinions, with neither satisfaction nor service to the profession.
Counsel refuses to accept our construction of sub. (2) of sec. 185.08, Stats., which provides that “Contracts between any association . . . and its members, whereby such members agree to sell all or a specified part of their products to or through, or to buy all or a specified part of goods from or through the association or any facilities created by the association, shall, if otherwise lawful, be valid,” and continues to riddle the contracts between the association and its members because they lack mutuality and are indefinite and uncertain. But these infirmities inhere in the simple, unilateral agreements which the statute sanctions as valid contracts. Unless the legislative purpose was to rescue such agreements from these manifest common-law infirmities, the object of the legislation is obscure. No other reason is apparent. Counsel assigns none. In fact, he would have us treat this provision as a mere resounding declamation. Courts ascribe to legislative acts greater deference. They regard the legislature as a body of purpose, and refuse to construe their acts as mere declamations. If the object of their enactments be obscure, they seek to discover the legislative purpose and, when discovered, give it effect. We have no difficulty in discovering the purpose of this enactment. It is quite manifest. The legislature anticipated just such attacks as are here made upon the agreements which it was intended should constitute valid and binding contracts. Their vulnerability to common-law principles was appreciated. It was proposed to make such agreements immune from such attacks. It *396was therefore provided that such agreements should be valid if “otherwise lawful.” The phrase “otherwise lawful” cannot be construed to include infirmities inherent in the agreements declared to constitute lawful contracts. That phrase refers to extraneous considerations, such as incapacity to contract or fraud in their procurement. By for'ce of this statutory provision a simple, unilateral agreement on the part of the member to sell all or a specified part of his product to or through the association is a valid contract even though it lacks mutuality or is wanting in definiteness and certainty. This conclusion makes unnecessary a weary recitation of the many respects in which it is claimed these contracts are uncertain and indefinite. The same answer must be made to each and every one.
Further complaint is made because the contract between the association and its members “purports to bind the member, not only by its own uncertain provisions, ‘but by each provision, agreement, and contract’ contained in the articles, by-laws, rules, and regulations ‘heretofore or to be hereafter adopted by the association.’ ” If this provision were invalid, it would not necessarily invalidate the entire contract. But it is not invalid. There is no reason why persons sui juris may not agree to be bound by the articles, by-laws, rules, and regulations of the association of which they are members. Such agreements are very common in mutual insurance contracts, and, so far as our observation goes, they are uniformly enforced.
Counsel still contends that the provisions of sec. 185.08 (7) work an impairment of an express contract right if they be held applicable to existing contracts between the association and its members., although such contention is now limited to the proposition that the contract itself expressly provides that it “shall be effective for five years from the date of signing thereof and shall continue thereafter from year to *397year subject to the right of either party to terminate liability hereunder by giving written notice to the other party at least thirty days before the expiration of this contract.” It is claimed that this provision of the contract is violated by sub. (7), which provides that the filing of such contract “shall constitute notice that such contract, for the purposes of this section, is and remains a valid contract as to all persons, until its expiration according to its terms, or until canceled by mutual agreement in writing or by the final judgment of a court in an action to annul the same.” The argument is that the provisions of said sub. (7) destroy the absolute right of the member to cancel his contract in accordance with its terms.
Such is not the effect of sub. (7). It affects that right not at all. The member may give the notice provided by the terms of the contract and the result will be the cancellation of the contract. Sub. (7), as pointed out in the opinion, operates on those who would purchase the products of the member. They may not ignore the contract until evidence of its cancellation is placed on file. This is a provision apparently deemed essential to promote the successful operation of co-operative associations. While it is conceivable that embarrassment might result to a member who has canceled his contract, in his inability to sell his product to others, it is to be borne in mind that regulatory provisions under the police power deemed essential for the public welfare frequently result not only in embarrassment but in hardship to some who are required to bear it for the public good. Embarrassment will arise from inability to place on record evidence of termination of the contract. But his difficulty is more of a possibility than a reality. When he terminates his contract in the manner provided by the terms thereof he will be entitled to a certificate from the association that his contract is terminated, which he may place on file. Should such *398a certificate be refused he will be in the position of those who are entitled to the performance of a duty on the part of another which such other refuses to perform. The possibility that in isolated cases a member may be compelled to resort to an action in court to secure his rights cannot be held to amount to an impairment of his original contract.
It is further argued that'the filing of these contracts with the register of deeds does not amount to an efficient constructive notice to the Van Camp Packing Company for the reason that the term of the contract cannot be ascertained from the copies filed. This is due to the fact that the form of the contract filed does not reveal the date upon which the particular contract was signed and that the contract itself provides that the member will market his products with the association “when the association is equipped for same.” Thus-it is argued that the Van Camp Packing Company cannot tell from this record when the contract is in force.
It does not matter to the Van Camp Packing Company when the contract in fact terminates. It is prohibited from buying the products of these members until a certificate of termination is filed with the register of deeds. As s'tated in the opinion, until that certificate is filed it deals with the members of the association at its own peril.
It does not appear from the face of the contract the exact time when it bepomes effective. But this is of very little significance in this case. The Van Camp Packing Company is not insisting upon its right to deal with the members of this co-operative association on the theory that these contracts never were in force, but rather on the theory that they have expired or that they have been breached. The pleadings in the case raise no issue upon the indefiniteness of the time when these contracts became effective further than that such indefiniteness rendered the contract void. In any event, no such contention can be sustained. This is an indefiniteness *399that must more or less characterize all such contracts, especially those entered into during the time when the association is being perfected. The statute makes the filing of these contracts constructive notice of the terms thereof. The Van Camp Packing Company had notice that these contracts were effective “when the association is equipped” for marketing the milk and dairy products of the members. The filing of the contracts, therefore, placed all persons upon inquiry as to whether the association was so equipped and whether the contracts were really effective. It became the duty of all persons to ascertain the fact in this respect before assuming to deal with the members of the association.
It is further claimed that we ignored the contention that the complaint was bad because it failed to allege an intention on the part of the Van Camp Packing Company to violate the rights of the plaintiff in the future, and it is assumed that because no mention was made of this, the holding in State v. P. Lorillard Co. 181 Wis. 347, 193 N. W. 613, that such an allegation was essential in a complaint praying for an injunction, is overruled. That was passed over without mention because its discussion could serve no useful purpose. As stated in the Lorillard Case, such an allegation is essential. It is lacking in this case. A demurrer to the complaint would have been sustained. But there was no demurrer to the com1 plaint. The defendants answered, and by their answers they supplied the substance of this essential allegation. A demurrer to the answer searches the record. It goes back to the complaint. If the complaint is bad the demurrer will be overruled, as a bad answer is considered good enough for a bad complaint. However, where the entire record reveals facts constituting a good cause of action, a demurrer to the answer will not be overruled on the ground that the complaint does not state facts sufficient to constitute a cause of action. Colwell Lead Co. v. Home Title Ins. Co. 154 App. Div. 83, *400138 N. Y. Supp. 738; Sill v. Sill, 31 Kan. 248, 1 Pac. 556. While there are decisions holding that upon a demurrer to the answer the averments in the answer will not be permitted to supply a deficiency in the complaint, we find very little considerate discussion of the subject. It is discussed in Sill v. Sill, supra, and in Broughton v. L. & N. R. Co. 217 Ky. 297, 289 S. W. 237, where a contrary conclusion is reached. There is language to be found in Stephens v. Wheeler, 193 Wis. 164, at p. 172 (213 N. W. 464), which might be taken as an intimation that the allegations of the answer will not be permitted to supplement the complaint where the sufficiency of the complaint is drawn in question by a demurrer to the answer. However, this question was not involved in that case, and the question we are now discussing was not considered by the court. Upon mature consideration, it would seem that the cause of simplified procedure is illy served by a rule which ignores the allegations of the answer where the complaint is under scrutiny by virtue of a demurrer to the answer. Where in such case it appears that essential facts omitted in the complaint are supplied by the answer of the one who challenges the complaint, why should the litigants be required to retrace their steps and frame new pleadings all along the line? We can see no reason for such a procedure except fidelity to form and homage to precedent. The result is delay, additional work, and a cumbersome record, with compensation to no one. Furthermore, the adoption of respondents’ contention would not have affected the mandate in this case. The order overruling the demurrer would still have been affirmed.
By the Court. — The motion for rehearing is denied, with $25 costs.